Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 DARRELL ROGERS,

        Plaintiff,

 v.

 CASABELLA MIAMI REALTY, INC.,

       Defendant.
 ______________________________________/

                                           COMPLAINT
                                               and
                                          JURY DEMAND

        Plaintiff, Darrell Rogers, by and through his undersigned attorneys, files this Complaint

 for injunctive and declaratory relief, damages, costs, and attorneys’ fees against Defendant,

 Casabella Miami Realty, Inc. and as good grounds alleges as follows:

                                 PRELIMINARY STATEMENT

        1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

 against families with children with respect to the rental of a condominium unit located in Miami-

 Dade County, FL (the “Dwelling”).

        2.      Specifically, Defendant has violated the Fair Housing Act by, among other things,

 making the Dwelling unavailable to Mr. Rogers, because of his familial status.

                                  JURISDICTION AND VENUE

        3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

 claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201

 and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

 housing secured to Plaintiff by the Fair Housing Act.
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 7



        4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

 seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

        5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

 the subject property is located in this district, the events and/or omissions giving rise to the claims

 herein occurred in this district, and the Defendant conducts business in this district.

                                              PARTIES

        6.      Plaintiff, Darrell Rogers, is the father of two young children. Mr. Rogers is deeply

 committed to fair housing and the goals of the Fair Housing Act.

        7.      Mr. Rogers serves as a fair housing tester who seeks to enforce fair housing laws

 so that people are protected from discriminatory housing practices. Mr. Rogers attempts to

 accomplish these goals by engaging in testing for fair housing violations and pursuing enforcement

 of meritorious claims, among other things. In this capacity, Mr. Rogers poses as a renter or

 purchaser for the purpose of collecting evidence of discriminatory housing practices, without intent

 to rent or purchase a home. At all relevant times, Mr. Rogers was acting in this capacity as a tester

 when he conducted an investigation into the discriminatory actions perpetuated by Defendant.

        8.      Mr. Rogers was and continues to be adversely affected by the acts, omissions, poli-

 cies, and practices of the Defendant.

        9.      Defendant, Casabella Miami Realty, Inc., is a Florida Profit Corporation that is

 comprised of licensed real estate professionals.

                                      FACTUAL ALLEGATIONS

        10.     While investigating discrimination in the housing market in May 2019, Mr. Rogers

 encountered Defendant’s advertisement for the rental of the Dwelling. The advertisement stated,

 among other things: “THIS UNIT IS FOR MAXIMUM 2 ADULTS NO CHILDREN.”



                                                  -2-
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 7



        11.     These statements indicate an unlawful preference and prompted Mr. Rogers to

 engage in further investigation.

        12.     First, Mr. Rogers reviewed the Florida Commission on Human Relations’s 55-and-

 over Community listings. As a result of his investigation, he determined that the Dwelling was

 not located in a community listed as a registered 55-and-over community.

        13.     As part of Mr. Rogers’s fair housing testing efforts as described above, Mr. Rogers,

 posing as a potential renter, then responded to the advertisement by phone and left a message. Mr.

 Rogers received a call back from Defendant’s agent, who confirmed that the advertised Dwelling

 was available, and provided Mr. Rogers with general details about the Dwelling.

        14.     Having confirmed that the advertised Dwelling was available for rental, Mr. Rogers

 noted the language in the advertisement and specifically inquired whether families with children

 were permitted to rent the Dwelling.

        15.     Defendant’s agent responded by reaffirming the discriminatory statements in the

 advertisement, and further noted that children may visit up to seven days, but if they stay longer,

 they are considered tenants. Mr. Rogers then asked if children could stay in the Dwelling as

 tenants. Defendant’s agent stated that he would check with the owner and get back to Mr. Rogers.

        16.     Later, Mr. Rogers received a text message from Defendant’s agent indicating that

 the owner would not permit children to stay in the Dwelling as tenants.

        17.     Such actions and statements serve to discourage Mr. Rogers from applying,

 inspecting and renting the Dwelling; and restrict the choices of Mr. Rogers by word or conduct in

 connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

 perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,




                                                -3-
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 7



 neighborhood or development. As such, these actions constitute efforts to deprive Mr. Rogers of

 housing opportunities.

        18.     As an individual who is dedicated to combating discrimination and advancing fair

 housing, and as a father of two young children, Mr. Rogers was insulted, angered and emotionally

 distressed that Defendant was unlawfully discriminating because of his familial status, and as such

 were making unavailable the Dwelling to him, because of his familial status, nearly thirty years

 since such practices were outlawed, in blatant disregard for the Fair Housing Act.

        19.     Mr. Rogers has spent a significant amount of time thinking about other families

 who may have been turned away or discouraged from inquiring about a housing opportunity at the

 Dwelling because of their familial status, and while doing so, has felt the aforementioned emotions.

        20.     Defendant’s unlawful conduct proximately caused Mr. Rogers to suffer the

 aforementioned emotions, which have manifested into stress, and unpleasant rumination about the

 difficulties that families with children have with finding suitable housing.

        21.     Consistent with his fair housing testing efforts, Mr. Rogers has a practice of

 continuing to monitor and test those entities and individuals found to have been discriminating.

 To those ends, Mr. Rogers has continued his monitoring efforts of Defendant and its agents in

 order to determine their ongoing compliance with the Fair Housing Act, and will continue to do

 so throughout the pendency of this matter and after its conclusion.

                                      COUNT 1:
                          VIOLATION OF THE FAIR HOUSING ACT

        22.     Plaintiff repeats and realleges paragraphs 1 through 21 as if fully set forth herein.

        23.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant and its agents.




                                                 -4-
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 7



        24.     Defendant Casabella Miami Realty, Inc. authorized its agents to act for it when they

 committed the Fair Housing Act violations alleged herein. Defendant’s agents accepted the

 undertaking of acting on behalf of Defendant Casabella Miami Realty, Inc. when they committed

 the Fair Housing Act violations alleged herein. Defendant Casabella Miami Realty, Inc. had

 control over its agents when they committed the Fair Housing Act violations alleged herein.

        25.     Specifically, Defendant has violated the Fair Housing Act by, among other things,

 making the Dwelling unavailable to Mr. Rogers, because of his familial status.

        26.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

 Defendant’s aforementioned discriminatory actions and/or omissions.

        27.     As a result of Defendant’s actions – committed despite being engaged in the

 business of real estate – Plaintiff has suffered, is continuing to suffer, and will in the future suffer

 irreparable loss and injury including, but not limited to, emotional distress and insult, and a real

 and immediate threat of future discrimination by Defendant.

        28.     Defendant’s unlawful conduct and actions constitute direct evidence of

 discrimination and proximately caused Mr. Rogers’s damages as described above. Mr. Rogers

 was and continues to be adversely affected by the acts, omissions, policies, and practices of the

 Defendant.

        29.     In engaging in this unlawful conduct described above, Defendant acted recklessly

 or intentionally. This is evidenced, in part, by the fact that Defendant is comprised of licensed real

 estate professionals, who have been educated, trained, and tested in fair housing laws; and despite

 such education, training, and testing, chose to engage in unlawful discrimination.




                                                  -5-
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 6 of 7



           30.    As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

 Rogers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

 against, and therefore he has standing to maintain his claims under the Act’s provisions.

           31.    Accordingly, Plaintiff is aggrieved by Defendant’s discriminatory actions in

 violation of the Fair Housing Act.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  A.     declare the actions and/or omissions of Defendant complained of herein to

 be in violation of the Fair Housing Act;

                  B.     enter a permanent injunction enjoining Defendant, its successors, and its

 servants, agents and employees, and all those acting in concert with them, from engaging in

 discrimination based on familial status;

                  C.     enter a permanent injunction compelling Defendant its successors, and its

 servants, agents and employees, and all those acting in concert with it, to adopt policies, procedures

 and practices, which will ensure that they refrain from discrimination based on familial status;

                  D.     enter a permanent injunction compelling Defendant, its successors, and

 their servants, agents and employees, to participate in housing discrimination training.

                  E.     award compensatory and punitive damages to Plaintiff against Defendant

 for, among other things, the emotional distress and insult injury caused by Defendant’s

 discriminatory actions;

                  F.     award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                  G.     award Plaintiff such other and further relief as the Court deems just and

 proper.




                                                  -6-
Case 1:19-cv-23626-UU Document 1 Entered on FLSD Docket 08/28/2019 Page 7 of 7



                                    DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

 on all issues so triable in this matter.


                                                      Respectfully submitted,

                                                      Joshua A. Glickman, Esq.
                                                      Florida Bar No. 43994
                                                      josh@sjlawcollective.com
                                                      Shawn A. Heller, Esq.
                                                      Florida Bar No. 46346
                                                      shawn@sjlawcollective.com

                                                      Social Justice Law Collective, PL
                                                      974 Howard Ave.
                                                      Dunedin, FL 34698
                                                      (202) 709-5744
                                                      (866) 893-0416 (Fax)

                                                      Attorneys for the Plaintiff


                                                      By:   s/ Shawn A. Heller          .
                                                              Shawn A. Heller, Esq.




                                                -7-
